UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7883


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDWIN PEREZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00124-REP-1)


Submitted: August 24, 2020                                        Decided: August 31, 2020


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Perez, Appellant Pro Se. Jessica D. Aber, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwin Perez appeals the district court’s order denying his motion for a sentence

reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

“review the scope of a district court’s sentencing authority under the First Step Act de

novo.” United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). Even if a defendant

is eligible for a sentence reduction, whether to grant a reduction is within the discretion of

the court. United States v. Wirsing, 943 F.3d 175, 180 (4th Cir. 2019); see § 404(c), 132

Stat. at 5222 (“Nothing in this section shall be construed to require a court to reduce any

sentence pursuant to this section.”). While the court recognized that it had the authority to

reduce Perez’s sentence, it denied a reduction as a matter of discretion. Finding no abuse

of discretion, we affirm.

       The district court was provided with Perez’s reduced recalculated Sentencing

Guidelines range. Perez asserted that he was entitled to a reduced sentence due to his

postconviction conduct. While the court took note of Perez’s postconviction attempts to

improve himself, such as receiving his GED, taking classes, and participating in reentry

programs, the court also considered Perez’s conviction for assaulting a correctional officer

and his extensive history of prison infractions, some of which involved assaults. The court

denied Perez’s motion for a sentence reduction after finding that Perez remained a danger

to society and that the need for deterrence, to promote respect for the law, and to protect

the public outweighed any mitigating factors. We conclude that the court did not abuse its

discretion.



                                              2
      Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3